DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intends the claim to depend from claim 8. 
Claim 13 recites the limitation "the at least one generating cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant intends the at least one generating cell. 
Claim 23 recites the limitation "the water pathways" in line 12.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, and 18-19 and 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schulze U.S. Patent 5,779,865.
   With respect to claims 1-4, and 7-9, the Schulze reference discloses an aqueous ozone generator cartridge (100, fig. 1, and column 4 lines 11-48) comprising: a water inlet (A5, Figure 1 , column 5 lines 20-23) for expelling aqueous ozone from the cartridge (water H2O and ozone column 5 lines 20-23), 
A water outlet (A6 figure 1, Column 5 lines 20-28)
A water treatment manifold (A fig. 1, col 5 line 12-14) include a coaxial water passageway portion (A2, A3, and A4, and figure 1 column 4 lines 33-40) having an inner conduit (the bore of A3 immediate to the leader thereof , as illustrated in Figure 1 and column 4 lines 33-40) having an inner conduit (the bore A3 immediate to the leader thereof, as shown in figure 1, expands step wise. Column 4 lines 22-38) located within an outer conduit (Z1, col 6 line 12-18) one of the inner and outer conduits fluidly coupled to the water inlet (as shown in figure 1) and the other of the inner and outer conduit fluidly coupled to the water outlet ( as shown in figure 1 )
At least one ozone generating cell (which includes anode carrier C, anode G, membrane H, and cathode J, as shown in fig 1, column 4 lines 12-47) having a generating portion (anode G, fig. 1, channels, column 4 and lines 26-35; ozone exits but does not enter and so generation is taken as present) located outside the inner conduit (as shown in figure 1) and fluidly coupled with the inner and outer conduits (as shown in figure 1) to enable the manifold to provide waterflow through the generating portion of each of the at least one ozone generating cells (as shown in figure 1: water, column 5 lines 12-34)
Schulze reference discloses the aqueous ozone generator cartridge of claim 1, and Shultz also discloses the manifold defines a flow separation chamber (the channels of C1, as illustrated in Fig. 1: Col 4 lines 12-47) through the at least one ozone generating cells (as illustrated in fig 1) and a flow confluence chamber (the hemispherical/cup inlet below A6, as illustrated in Figure 1, col 5 line 12-33) to rejoin the plurality of water pathways into a single water pathway (inside ring E and below A6, as illustrated in figure 1, column 5 lines 12-33).
With respect to figure 7, the Schulze reference discloses the aqueous ozone generator cartridge of claim 1, and Shultz also discloses that a plurality of water pathways (the channels of C1 as illustrated in fig. 1, Column 4 lines 12-47) defined between the water inlet and the water outlet are operably fixed (as illustrated in fig 1). 
With respect to claim 18, the Schulze reference discloses the aqueous ozone generator cartridge of claim 1, and Schulze discloses a housing (including Z and U, as shown in figure 1, and column 4 lines 56-column 6 line 34) enclosing the water treatment manifold (as shown in figure 1), and wherein the housing can be opened to reconstructed the aqueous ozone generator cartridge (via screws N, O, and T, as shown in Figure 1), and wherein the housing can be opened to reconstruct the aqueous ozone generator cartridge (via screws N, O, and T as shown in Figure 1, Column 4 line 56-column 5 line3 and 12-16) by replacing the at least one ozone generating cell (as shown in Figure 1).
With respect to claims 19 and 23, the Schulze reference discloses an aqueous ozone generator cartridge (100, fig. 1, and column 4 lines 11-48) comprising: a water inlet (A5, Figure 1 , column 5 lines 20-23) for expelling aqueous ozone from the cartridge (water H2O and ozone column 5 lines 20-23), 
A water outlet (A6 figure 1, Column 5 lines 20-28)
A water treatment manifold (A fig. 1, col 5 line 12-14) include a coaxial water passageway portion (A2, A3, and A4, and figure 1 column 4 lines 33-40) having an inner conduit (the bore of A3 immediate to the leader thereof , as illustrated in Figure 1 and column 4 lines 33-40) having an inner conduit (the bore A3 immediate to the leader thereof, as shown in figure 1, expands step wise. Column 4 lines 22-38) located within an outer conduit (Z1, col 6 line 12-18) one of the inner and outer conduits fluidly coupled to the water inlet (as shown in figure 1) and the other of the inner and outer conduit fluidly coupled to the water outlet ( as shown in figure 1 )
At least one ozone generating cell (which includes anode carrier C, anode G, membrane H, and cathode J, as shown in fig 1, column 4 lines 12-47) having a generating portion (anode G, fig. 1, channels, column 4 and lines 26-35; ozone exits but does not enter and so generation is taken as present) located outside the inner conduit (as shown in figure 1) and fluidly coupled with the inner and outer conduits (as shown in figure 1) to enable the manifold to provide waterflow through the generating portion of each of the at least one ozone generating cells (as shown in figure 1: water, column 5 lines 12-34). Schulze reference discloses the aqueous ozone generator cartridge of claim 1, and Shultz also discloses the manifold defines a flow separation chamber (the channels of C1, as illustrated in Fig. 1: Col 4 lines 12-47) through the at least one ozone generating cells (as illustrated in fig 1) and a flow confluence chamber (the hemispherical/cup inlet below A6, as illustrated in Figure 1, col 5 line 12-33) to rejoin the plurality of water pathways into a single water pathway (inside ring E and below A6, as illustrated in figure 1, column 5 lines 12-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the Schulze reference as applied above further in view of Lutz U.S. Publication 2013/0206654.
With respect to claim 20, the Schulze reference does not disclose a first sensor fluidly coupled to the manifold, measuring an attribute of the water altered by the ozone generating cells, and providing a data signal to the electrical connector.
 Lutz reference discloses in paragraphs such as 0071 a first sensor (paragraph 0013, 00160070) fluidly coupled to the manifold 200, measuring a flow attribute (flow sensor such as 420)  of the water altered by the ozone generating cells, and providing a data signal to the electrical connector (paragraph 0062, 0064, 0071 and 0089).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schulze reference by using the flow sensor of the Lutz reference since it would yield the added benefit of providing increased flow monitoring as evidenced by Lutz paragraph 0013.
With respect to claim 21, the Schulze reference does not disclose a memory device enclosed by the housing and electrically coupled with the electrical connector and wherein the memory device  1101 enables at least one of cartridge usage data logging and storage of cartridge identity data.
The Lutz reference discloses in paragraphs such as (paragraph 0096-0098) a fluid ozonator having a cartridge and a memory device enclosed by the housing and electrically coupled with the electrical connector and wherein the memory device enables at least one of cartridge usage (useful life and replacement disclosed in paragraphs such as 0016, 0103-0105) data logging and storage of cartridge identity data (such as identification of different hubs and the different needs of each hub.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schulze reference by using a cartridge and a memory device enclosed by the housing and electrically coupled with the electrical connector and wherein the memory device enables at least one of cartridge usage data logging and storage of cartridge identity data, since the Lutz reference discloses it would yield the added benefit of identifying cartridge replacement to achieve the desired treatment as evidenced by Lutz in paragraph.  
With respect to claim 22, the Schulze reference does not disclose a security device authenticating at least one of a manufacturer and a reconstructor of the cartridge.
The Lutz reference discloses in paragraphs such as (0068) a security device authenticating a reconstructor of the cartridge. The security would ensure the correct cartridge was in use. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Schulze reference by using the security device authenticating a reconstructor of the cartridge, since it would yield the added benefit of ensuring the correct cartridge was in use as evidenced by the Lutz reference.

Allowable Subject Matter
Claims 5-6, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose nor fairly suggest at least two pairs of the plurality of pairs of openings are angularly displaced along the same circumferential arc of the coaxial water passageways portion, thereby minimizing a length of the manifold.  
The prior art does not disclose nor fairly suggest at least one of the plurality of pairs of openings is populated with a fluidly sealing plug instead of one of the at least one ozone generating cells.  
The prior art does not disclose nor fairly suggest the only fluid coupling defining a segment of every one of the plurality of water Group Art Unit 1774Page 3 of 9pathways defined between the annulus and the inner conduit each pass through at least one of the at least one ozone generating cells.  
The prior art does not disclose nor fairly suggest the inner conduit includes a baffle to reduce waterflow turbulence.  
The prior art does not disclose nor fairly suggest a first oxidation-reduction potential sensor fluidly coupled to the manifold and located between the coaxial water passageways portion of the manifold and the water outlet.  
The prior art does not disclose nor fairly suggest further comprising a second oxidation-reduction potential sensor fluidly coupled to the manifold and located between the coaxial water passageways portion of the manifold and the water inlet.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774